DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	In response to the amendment filed 04 March 2021, claims 1-4, 6-11, 13-18 and 20 remain pending. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 15 recite “identifying one or more points of improvement based on the calculated speaker rating” (in line 17 of claim 1 and similar portions of claims 8 and 15). However, the claims previously recite calculating a speaker rating “in each of a plurality of categories”, which infers there are a plurality of speaker ratings. Therefore, it is unclear as to 
Dependent claims 2-4, 6, 7, 9-1, 13, 14, 16-18 and 20 inherit the deficiencies of their respective parent claims through their dependencies and are thus rejected for the same reasons. 
 
Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8 and 15 recite a method comprising: 
calculating a speaker rating in each of a plurality of categories based on a plurality of data; and
identifying points of improvement based on the speaker rating;
Step 2A, prong 1: The limitations of calculating speaker ratings based on a plurality of data and identifying points of improvement based on the ratings, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “processor-implemented method” in claim 1, a computer system in claim 8 and storage medium in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor-implemented” language, “calculating”, and “identifying”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. But for the 
Step 2A, prong 2: This judicial exception is not integrated into a practical application. In particular, the claims recite using a processor to perform the steps in claim 1, a computer system with one or more processors configured to perform the method of claim 8, and computer readable storage with instructions for a processor to perform the method of claim 15. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of capturing text, image and voice data, performing calculations, and alerting a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claims further recite the limitations of capturing a plurality of text and images from a prepared presentation document, and capturing a plurality of user voice data, a plurality of user facial expression data, and a plurality of user movement data, wherein the plurality of user movement data is capture through a plurality of haptic sensors affixed to a plurality of user appendages communicatively coupled to transmit appendage positional data within time and space to the user device, wherein the plurality of appendages comprise a hand, an arm, a leg, and a head. These steps of capturing data, including using a plurality of haptic sensors affixed to a plurality of user appendages, amount to no more than adding insignificant extra-solution to the judicial exception in the form of extra-solution data gathering. See MPEP 2106.05(g). 

Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the claimed steps and calculations in real-time amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the capturing and altering steps amount to insignificant pre- and post-solution activity, respectively. See MPEP 2106.05(g). The claims are not patent eligible.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite further analysis of the data (categories of ratings, audience reactions and previous feedback, generating a report, etc.) and the use of generic computer processing that is recited at a high level of generality (“image recognition technology”, “natural language processing techniques”, “facial sentiment analysis”, “optical character recognition” and “semantic analysis”) to perform the analysis. This data analysis is recited at a high level of generality and is not recited in such a way that it limits the claimed abstract idea in any meaningful way. The use of these functions amounts to no more 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0049094 A1) in view of Beall et al. (US 10,403,050 B1), Edge (US 2017/0316091 A1) and Feng (US 2015/0269857 A1). 
Regarding claims 1, 8 and 15, Gupta discloses:
a processor-implemented method (as per claim 1), system (as per claim 8), and computer program product (as per claim 15) for a cognitive, real-time feedback speaking coach (Par. 29), the method comprising: 

capturing a plurality of user voice data (Pa. 66), a plurality of user facial expression data (Par. 43 – eye contact; Par. 74, line 6; Par. 76), user biometric data (Par. 81) (as per claim 15), and a plurality of user movement data (Par. 43); 
calculating a speaker rating (ratings and scores) in each of a plurality of categories, in real-time and concurrently on the user device, during a live presentation of the prepared presentation document (see Par. 33, lines 1-11 – CPU 22 receives streaming data, extracts presentation features, calculates scores and ratings, and generates other feedback; Par. 29 – this feedback is presented in real-time; Par. 103 – engine 110 generates metrics in real-time as user performs presentation; also Par’s. 29, 83) based on the plurality of received user voice data, the plurality of received user movement data, the plurality of captured user facial expression data (Par’s. 54, 63, 105), the plurality of captured text (Par. 82), and the plurality of captured images from the prepared presentation document (see for ex. Par. 82 – metrics for “how well user 10 is using slides” include “usage of text versus images”); 
identifying one or more points of improvement based on the calculated speaker rating (feedback including tips – Par’s. 35, 120); and 
alerting a user of the one or more identified points of improvement during the live presentation (output the feedback, tips and other information to user – Par. 54; feedback is in real-time – see Par’s. 83, 104, 111) (as per claims 1, 8 and 15).

Gupta further discloses the plurality of categories comprise a category for each of hand gestures (Par. 74), dead word usage (such as “uhhh” or “ummm” - Par. 68), spacing of words (e.g. pauses - Par. 66), vocal pitch (Par. 66), body movements (Par. 74), volume used for emphasis (Par. 66), and word diction (textual content - Par. 67). To the extent that Gupta does not explicitly disclose the categories include vocal tone, Feng discloses that the concept and advantages of utilizing vocal tone as a category in determining a user’s verbal delivery performance were well known to those of ordinary skill in the art before the effective filing date of the invention (see Par. 90). It would have been obvious to one skilled in the art before the 

Regarding claims 4, 6, 11, 13, 18 and 20, Gupta further discloses the speaker rating is a categorical value or a numerical value assigned to a plurality of categories (overall score, plus scores for various categories or factors – Par. 105, 118), and is defined by one or more audience reactions and a plurality of feedback from a current or a previous presentation (Par. 84 – system trains a machine learning algorithm based on expert audience reactions to previous presentations) (as per claims 4, 11 and 18), and
generating a report that includes the one or more identified points of improvement; and displaying the generated report to the user on a graphical user interface (summary with tips – Par. 35) (as per claims 6, 13 and 20).

Regarding claims 2, 9 and 16, Gupta further discloses analyzing the prepared document by “looking at” the materials 146 and providing metrics based on for example usage of text versus images, etc. Gupta does not explicitly disclose this is performed by capturing one or more images displayed within the prepared document; and analyzing the one or more captured images using image recognition technology. OFFICIAL NOTICE was taken in the previous Office Action dated 05 February 2020 that both the concepts and advantages of using image recognition technology to perform this type of analysis were old and well known and expected in the art Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta, Beall and Feng by image capturing the presentation materials and using image recognition technology to determine for example the amount of text and images in the materials. Such a modification would involve applying a known technique (image recognition technology) to a known method (Gupta’s presentation materials analysis) ready for improvement to yield predictable results. 

Regarding claims 3, 7, 10, 14 and 17, Gupta discloses analyzing one or more facial expressions using one or more facial sentiment analysis techniques (Par. 76) (as per claims 3, 10 and 17). Gupta further discloses analyzing the text of the speech (obtained through speech-to-text processing) using natural language processing techniques (Par. 67) (as per claims 3, 10 and 17), wherein the techniques include semantic analysis (e.g. complexity, word choice, etc. - Par. 67) (as per claims 7 and 14), but does not explicitly disclose performing this natural language processing on text captured from the presentation materials 146. However, such a modification of Gupta to also perform this natural language processing on the presentation materials would have been obvious to one skilled in the art before the effective filing date of the invention, since it would have involved combining prior art elements (Gupta’s natural language processing, and the analysis of the presentation materials) according to known methods to yield predictable results of analyzing the semantics of the prepared presentation. 

Response to Arguments
8.	Applicant's arguments filed 04 March 2021 with respect to the rejection under section 101 have been fully considered but they are not persuasive. 
	A. Applicant argues regarding Step 2A, prong 1, that a person could not practically perform the steps of capturing user voice data, facial expression data and movement data as claimed, and therefore the claims are not drawn to an abstract idea. However, the claimed “capturing” is recited at a high level of generality and, absent the “processor” language, could reasonably be construed as a user merely accessing or viewing data subsequent to it being detected by sensors. Additionally, according to MPEP 2106.05(g), these steps of capturing data can be seen as no more than insignificant extra-solution activity in the form of pre-solution data gathering, where the claim is otherwise solely drawn to the abstract idea of calculating a speaker rating based on the data. 
	B. Applicant further argues that the claims, and specifically the capturing steps, are directed to significantly more for reasons similar to those in Berkheimer. However, Applicant has not shown that the claimed capturing represents an unconventional step. According to MPEP 2106.05(g), mere data gathering such as “determining the level of a biomarker in blood” or “performing clinical test on individuals to obtain input for an equation” are examples of insignificant extra-solution activity. Similarly, the claimed “capturing” of text, images, voice data, facial expression data and movement data represents insignificant pre-solution data gathering. Furthermore, as shown in the newly added reference to Edge, placing sensors on various appendages during a presentation represents routine and conventional activity previously known to the industry.
04 March 2021 with respect to the rejection under section 103 have been fully considered but they are not persuasive. 
	A. Applicant's arguments regarding the newly added features with respect to the haptic sensors affixed to a plurality of appendages are moot in view of the newly added reference to Edge.
	B. Applicant argues that Gupta does not discloses calculating a speaker rating in each of the claimed categories, including hand gestures, dead word usage, etc. However, Gupta discloses, in addition to scores, calculating speaker “metrics” for each category. These metrics can be construed as ratings according to the broadest reasonable interpretation of the term “rating”, and since they are further used to identify points of improvement for the user as claimed. See for example Par. 63 – speech analysis engine includes several separate engines which generate multiple different speech metrics such as those detailed in Par. 70. Further metrics are calculated at Par. 72. 
	Furthermore, as detailed in the rejection, the scoring and feedback system provides separate “feature” outputs for hand gestures (Par. 74), a graph of metrics such as verbal distractors (Par. 104), and other categories as detailed in the rejection. These metrics represent ratings of the user in each of these categories. While Gupta states that these metrics may optionally be combined to produce more general ratings and scores, Gupta does disclose calculating ratings for each of the categories in the form of metrics. 


Conclusion 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715